     Case: 1:15-cv-08928 Document #: 61 Filed: 12/26/18 Page 1 of 8 PageID #:467



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    UNITED STATES OF AMERICA, et al. ex
    rel. LAZARO SUAREZ,

                  Plaintiffs/Relator,               Case No. 1:15-cv-08928

          v.                                        Honorable Rebecca Pallmeyer

    ABBVIE INC., et al.,

                  Defendants.


          THE UNITED STATES OF AMERICA’S STATEMENT OF INTEREST
          IN RESPONSE TO DEFENDANTS’ MOTION TO DISMISS (DOC. 58)

        The United States, the real party in interest in this action,1 hereby submits this Statement

of Interest pursuant to 28 U.S.C. § 517 to respond to Defendants’ Motion to Dismiss (Doc. 58), in

which they urge this Court to adopt an incorrect legal standard for evaluating scienter under the

False Claims Act (“FCA”), 31 U.S.C. §§ 3729-3733. Defendants erroneously argue that the

existence of an “objectively reasonable” reading of the Anti-Kickback Statute (“AKS”) defeats a

finding of scienter under the FCA as a matter of law, even if the defendant did not rely on that

reading at the time of the alleged misconduct. This argument ignores both the FCA’s text and

purpose, as well as a recent Supreme Court case rejecting a similar argument. Halo Electronics,

Inc. v. Pulse Electronics, Inc., 136 S. Ct. 1923, 1933 & n.* (2016) (holding that “culpability is

generally measured against the knowledge of the actor at the time of the challenged conduct”).

Properly read, the FCA looks to a defendant’s knowledge at the time of the violation, 31 U.S.C. §



1
  The United States remains the real party in interest in this matter, even though it has not
intervened in the action. United States ex rel. Eisenstein v. City of New York, 556 U.S. 928, 933-
35 (2009).
    Case: 1:15-cv-08928 Document #: 61 Filed: 12/26/18 Page 2 of 8 PageID #:468



3729(b), and does not allow a defendant to escape liability based “solely on the strength of his

attorney’s ingenuity.” Id. The United States therefore respectfully urges the Court to reject

Defendants’ argument.

                                           ARGUMENT

          The FCA renders liable those who “knowingly” use falsehoods to seek government funds.

Id. § 3729(a)(1). The FCA defines “knowing” and “knowingly” to “mean that a person, with

respect to information—(1) has actual knowledge of the information; (2) acts in deliberate

ignorance of the truth or falsity of the information; or (3) acts in reckless disregard of the truth or

falsity of the information.” Id. § 3729(b). By its terms, then, the FCA focuses on a person’s

knowledge at the time of the alleged misconduct, and that knowledge may be established by

showing not only that the person acted objectively unreasonable (by acting in reckless disregard

of the truth), but also subjectively unreasonable (either because the defendant was aware of the

truth or deliberately ignored the truth). Indeed, when Congress added the reference to deliberate

ignorance in 1986, it intended that change and others to address “ostrich-like” conduct by

government contractors and made clear that while the Act is not intended to punish “honest

mistakes or incorrect claims submitted through mere negligence,” those doing business with the

government may not put their head in the sand but rather “have an obligation to make a limited

inquiry to ensure the claims they submit are accurate.” S. Rep. No. 345, 99th Cong., 2 Sess. 4, 7

(1986).

          In light of the Act’s definition of knowledge, courts have held that a defendant’s

identification after the fact of a reasonable interpretation of an ambiguous legal requirement does

not automatically shield him from FCA liability. United States ex rel. Phalp v. Lincare Holdings

Inc., 857 F.3d 1148, 1155-56 (11th Cir. 2017) (“[S]cienter is not determined by the ambiguity of



                                                  2
    Case: 1:15-cv-08928 Document #: 61 Filed: 12/26/18 Page 3 of 8 PageID #:469



a regulation, and can exist even if a defendant’s interpretation is reasonable.”); United States ex

rel. K & R Ltd. P’ship v. Massachusetts Hous. Fin. Agency, 530 F.3d 980, 983 (D.C. Cir. 2008)

(concluding that although defendant offered a plausible interpretation of ambiguous mortgage

notes, it must consider whether the defendant “at least recklessly disregarded the falsity of its

claims”); United States ex rel. Minnesota Ass’n of Nurse Anesthetists v. Allina Health Sys. Corp.,

276 F.3d 1032, 1053-54 (8th Cir. 2002) (“If the Association shows the defendants certified

compliance with the regulation knowing … that their actions did not satisfy the requirements of

the regulation as the [government] interpreted it, any possible ambiguity of the regulation is water

under the bridge.”); United States ex rel. Oliver v. Parson Co., 195 F. 3d 457, 464 (9th Cir. 1999)

(requiring that a contractor adopt its reading in good faith and noting that, in such instance, the

contractor “is not subject to liability, not because his or her interpretation was correct or

‘reasonable’ but because the good faith nature of his or her action forecloses the possibility that

the scienter requirement is met”).

       The Supreme Court’s recent decision in Halo Electronics illustrates the general rule that a

defendant’s scienter should be assessed at the time of his or her conduct. There, the Court

discarded, as unduly demanding, the Federal Circuit’s “objective recklessness” requirement for

awarding enhanced damages in patent infringement cases, which made dispositive an unscrupulous

infringer’s ability to escape enhanced damages by “muster[ing] a reasonable (even though

unsuccessful) defense at the infringement trial,” “even if he did not act on the basis of the defense

or was even aware of it.” 136 S. Ct. at 1932-33. The Court explained that, rather than allow such

an infringer to escape liability “solely on the strength of his attorney’s ingenuity,” culpability

should be measured “against the knowledge of the actor at the time of the challenged conduct,”

consistent with common-law tort principles. Id.



                                                  3
    Case: 1:15-cv-08928 Document #: 61 Filed: 12/26/18 Page 4 of 8 PageID #:470



       Applying Halo’s analysis in FCA matters, courts and factfinders should employ the FCA’s

statutory definition of knowledge to evaluate whether the defendant had the requisite scienter at

the time of his or her actions. If a defendant had “actual knowledge” of a claim’s failure to comply

with applicable requirements at the time it is submitted, then it is no defense that the defendant (or

defense counsel) can subsequently advance an erroneous but reasonable alternative view of those

requirements.    Likewise, if a defendant deliberately ignored applicable requirements when

submitting a claim for payment, it is no defense that the defendant might have been able to advance

a reasonable but erroneous interpretation had the defendant undertaken an appropriate inquiry. A

contrary rule would frustrate the government’s ability to hold accountable unscrupulous actors

who, post hoc, attempt to concoct “reasonable” yet erroneous interpretations of statutory,

regulatory, and contractual requirements that did not actually affect their submission of false

claims to the government. Of course, where a defendant can demonstrate that he relied on a good

faith, even if erroneous, interpretation of the law at the time he acted, a factfinder may properly

consider the defendant’s good faith in determining whether the defendant acted knowingly. See,

e.g., Parson Co., 195 F. 3d at 464.

       Defendants urge this Court, instead, to find as a matter of law that the existence of an

“objectively reasonable” interpretation of applicable statutes, regulations, and guidance forecloses

the possibility of proving scienter under the FCA – even if the defendant did not rely on any such

interpretation at the time he submitted false claims to the government. This argument should be

rejected.

       First, Defendants’ argument rests on an unwarranted extension of Safeco Insurance Co. of

America v. Burr, 551 U.S. 47 (2007), which construed the statutory term “willfully” in the Fair

Credit Reporting Act (FCRA) to encompass “reckless disregard,” and held that this requirement



                                                  4
       Case: 1:15-cv-08928 Document #: 61 Filed: 12/26/18 Page 5 of 8 PageID #:471



was satisfied where the defendant’s conduct complied with an objectively reasonable interpretation

of the law. Safeco’s analysis does not control under the FCA, however, because unlike the FCA,

FCRA does not use the terms “actual knowledge” or “deliberate ignorance.” As noted above, these

latter terms clearly require consideration of the defendant’s subjective state of mind.

          Moreover, Halo expressly rejected the argument that Safeco endorsed the use of post-hoc

rationalizations in evaluating a defendant’s scienter. Rather, the Court made clear that, even as to

the recklessness standard applicable in Safeco, the Court decided the question of the defendant’s

scienter on the understanding that the defendant, “at the time of its unlawful conduct,” had actually

relied on a reasonable (though erroneous) interpretation of the law. See 551 U.S. at 68. Indeed,

Halo expressly rejected the argument that Safeco constituted an exception to the proposition that

“culpability is generally measured against the knowledge of the actor at the time of the challenged

conduct.” Halo, 136 S. Ct. at 1932-33 (“Nothing in Safeco suggests that we should look to facts

that the defendant neither knew nor had reason to know at the time he acted.”).

          Second, Defendants misread United States ex rel. Streck v. Allergan, Inc., No. 17-1014,

2018 WL 3949031 (3d. Cir. 2018), an unpublished decision, as adopting their rejected reading of

Safeco. In Streck, the Third Circuit concluded that defendants did not knowingly violate the FCA

by excluding price-appreciation credits in calculating a drug’s average manufacturer price because

the statute was ambiguous, and there was no evidence that the defendants were aware at the time

that their reading of the statute was erroneous. 2018 WL 3949031 at *5-6. Thus, Streck does not

support Defendants argument here that a defendant can avoid scienter as a matter of law merely

by claiming during litigation that its conduct conformed to an objectively reasonable interpretation

of the law.2



2
    In Streck, the Third Circuit focused on whether the government warned the defendant away from
                                                 5
    Case: 1:15-cv-08928 Document #: 61 Filed: 12/26/18 Page 6 of 8 PageID #:472



       Third, Defendants’ reliance on United States ex rel. Purcell v. MWI Corporation, 807 F.3d

281 (D.C. Cir. 2015), and United States ex rel. Hixson v. Health Management Systems, Inc., 613

F.3d 1186 (8th Cir. 2010), is similarly misplaced. In Purcell, the D.C. Circuit held that because

the FCA imposes liability only for “knowing” violations, the Act does not reach claims for

payment that are “based on reasonable but erroneous interpretations of defendant’s legal

obligations.” 807 F.3d 281, 287-88. But the court noted that determining a defendant’s knowledge

“cannot readily be labeled as a ‘purely legal’ question” for “proving knowledge is in part an

evidentiary question.” Id. at 288. To the extent Defendants argue here that Purcell stands for the

proposition that as a matter of law a defendant can defeat the element of scienter if he can point to

the existence of an objectively reasonable interpretation of an ambiguous legal requirement

untethered to the defendant’s knowledge at the time of his conduct, such a reading is inconsistent

with the Supreme Court’s subsequent decision in Halo.




its interpretation of the prevailing statute in evaluating the defendant’s contemporaneous
knowledge. In other circumstances, however, a defendant may gain the requisite knowledge from
sources other than the government. By the same token, in some circumstances, a defendant may
have had a good faith basis for rejecting the government’s interpretation of a statutory or regulatory
ambiguity. The key point is that in Streck the Third Circuit acknowledged that the FCA’s
definition of “knowing” includes both objective and subjective elements and therefore, consistent
with Halo, that the question of whether a defendant acted with the requisite scienter must be
evaluated by reference to the defendant’s mind set at the time of the challenged conduct.
                                                  6
    Case: 1:15-cv-08928 Document #: 61 Filed: 12/26/18 Page 7 of 8 PageID #:473



       In Hixson, the Eighth Circuit affirmed dismissal of an FCA complaint under circumstances

similar to those at issue in Streck: the defendants’ interpretation of an ambiguous legal question

was reasonable, and there was no indication that defendants had notice of the correct standard or

otherwise acted in deliberate ignorance or reckless disregard of the truth at the time of claim

submission. 613 F.3d at 1190-91. Moreover, that decision must be read in concert with the Eighth

Circuit’s earlier decision in Allina (not cited by Defendants), where it made clear that a defendant’s

subjective knowledge is relevant to whether a defendant acted with the requisite scienter. 276

F.3d at 1053-56.

       In short, Defendants’ reading of these decisions, if adopted, would allow for precisely the

post-hoc loophole that Congress was concerned about when it enacted the FCA’s current definition

of knowledge, and that the Supreme Court rejected in Halo. This Court therefore should reject the

Defendants’ attempt to foreclose a finding of scienter whenever a defendant can point to an

“objectively reasonable” interpretation that played no role in the defendant’s actual conduct, and

instead reaffirm the principle that knowledge turns on the defendant’s mindset at the time of the

challenged conduct.




                                                  7
    Case: 1:15-cv-08928 Document #: 61 Filed: 12/26/18 Page 8 of 8 PageID #:474



                                        CONCLUSION

       For these reasons, the United States respectfully requests that this Court reject Defendants’

argument that a finding of scienter here is foreclosed as a matter of law. The government otherwise

takes no position on Defendants’ Motion and their alternative grounds for dismissal.


                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     JOHN R. LAUSCH, JR.
                                                     United States Attorney


                                                     s/ Linda A. Wawzenski
                                                     LINDA A. WAWZENSKI
                                                     Assistant United States Attorney
                                                     219 South Dearborn Street
                                                     Chicago, Illinois 60604
                                                     (312) 353-1994
                                                     linda.wawzenski@usdoj.gov


                                                     MICHAEL D. GRANSTON
                                                     JAMIE ANN YAVELBERG
                                                     CHRISTOPHER G. WILSON
                                                     Attorneys, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 261, Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Tel: (614) 255-1630
                                                     Email: christopher.g.wilson@usdoj.gov

                                                     Attorneys for the United States




                                                8
